CHIEF JUSTICE COFER
delivered the opinion of the court.
Although the language of the act of April .9, 1878 (Acts. 1878, page 122), is, that before any real estate shall be sold under an order or judgment of a court, it shall be valued, and if it does not sell for two thirds of such valuation, the-defendant or his represefttatives may redeem it, it was not. intended to apply to a case like this, in which the real estate-of a ward is sold on the petition of the guardian under article-3. chapter 63, General Statutes..
Real estate sold under execution was required to be valued,, and the defendant had the right to redeem within twelvemonths, unless it should sell for two thirds of such valuation but no such right had previously been given to a debtor whose property was sold by commissioner under judgment: directing the sale. Without such a law, the real estate of debtors was often sacrificed at judicial sales, and to prevent' such sacrifice by allowing the debtor to redeem, and thus to place all coercive sales of real estate for the satisfaction of debts upon the same footing, was the sole object the legislature sought to accomplish by the act under consideration. This is evident from the character of the' act and the history of the time when it was passed, and is rendered entirely clear by the fourth section, which, referring to the sales; *252•mentioned in the’preceding sections, declares, that "if the judgment in pursuance of which such sale is made be not satisfied by such sale, the right of redemption herein provided for may be sold in satisfaction of the residue of such Judgment. ”
This shows that the legislature had in mind only such sales ;as were made under judgments against debtors.
To construe the act in such way as to embrace sales made ■under judgments rendered at the instance of those inter■ested in the land, or of those authorized by law to act for ’them, would be most disastrous in cases like this, where the ■object is to sell at the best possible price for the sole benefit •of the owner. The uncertainty whether the accepted bidder would get the property would deter bidders and reduce the price realized without any corresponding benefit to those .interested.
Judgment affirmed.